Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2021 has been entered.
The status of the claims are as follows:
Claims 1, 3-5, 9, 10, 12, 13 and 15-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 January 2021 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows:

Claims
Claim 4 (Currently Amended). The method of Claim 3, wherein the mechanically straightening further comprises exposing the crosslinking composition to electromagnetic radiation having a wavelength of from about 300 nm to about 750 nm.

Claims 16–20 (canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims recite inclusion about 1% to about 20% pentodialdose in a cross-linking composition used in a method for straightening hair. The prior art does not teach inclusion of pentodialdose in prior art hair straightening compositions and methods. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-5, 9, 10, 12, 13 and 15 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619   

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619